DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the space between “C” and “A” in “PC A” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The steps of (1) calculating optimum component coefficients using principal component analysis to create a template of movement motor events, and (2) determining a feature vector for motor event detection from the template matching calculations, lack adequate written support in the Specification. When reviewing the Specification, the sections that appear to be relevant to these two steps are as follows: [0032], [0036-0038], and [0049-0052]. Section [0032] states that “A linear combination of channels may be selected as a template using principal component analysis (PCA).”, but it does not adequately describe calculating optimum component coefficients using PCA to create a template of movement motor events. Section [0036] states “Principal component analysis (PCA) may be applied to each bilateral pair of data to obtain the normalized correlation coefficients. In some embodiments, a template for all of the components may be created and a template matching algorithm may be applied to each component. In some embodiments, receiver operating characteristic (ROC) curves may be calculated and the component corresponding to the highest area under the curve (AUC) is selected as the optimum component.” This section fails to provide adequate support for calculating optimum component coefficients using PCA to create a template of movement motor events. Are the “normalized correlation coefficients” that are obtained by applying PCA to each bilateral pair of data the claimed “optimum component coefficients”? How is the “template for all of the components” created? Furthermore, are “the components” the normalized correlation coefficients? Section [0036] also fails to adequately describe upon what data or signal the ROC curves are calculated. Section [0037] discloses that in some embodiments “a template may be created to find occurrences of voluntary movements…”, but it fails to describe how the template is created. Section [0038] also mentions creating a template without providing any details as to how the template is created. Section [0049] states that PCA may be used to determine an optimum component, but it is unclear if this “optimum component” is the claimed “optimum component coefficients”. Section [0049] also fails to describe how the optimum components are used to create a template of movement motor events. Section [0050] indicates that optimal coefficients may be calculated using PCA, but it is unclear if these optimal coefficients are the optimum components of section [0049], and the section also fails to provide a written description of using the optimum coefficients to create a template of movement motor events. Section [0051] states that “a template may be created by applying rectangular time windows to each trial and synchronized to form a pattern for each subject over the time interval.” This statement is unclear and it fails to adequately describe how a template is created. How does applying a rectangular time window to a trial create a template? What does “and synchronized to form a pattern for each subject over the time interval” mean in the context of the sentence? Section [0052] attempts to provide the most description regarding how a template is formed, but it still does not provide adequate written description. Section [0052] states that “A template may be created, for example, by averaging a training motor event of a known motor event.” It is entirely unclear what is meant by this sentence. First, what is a “training motor event” in the context of the invention? Second, what measurable value of the training motor event is averaged? Some measurable parameter would need to be averaged, but section [0052] is silent as to (1) what a training motor event is, and (2) any measurable value of the training motor event. The last two sentences of section [0052] are also not clear. The last sentence provides an equation that is used to create a template, but the equation is not adequately explained (e.g. what are pXY, cXY?). It also remains unclear what “results” would come from merely applying time windows to a trial.
A reading of the Specification as a whole indicates that the originally filed disclosure does not provide adequate written description for calculating optimum component coefficients using PCA to create a template of movement motor events, nor does it provide adequate written description for determining a feature vector for motor event detection from template matching calculations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites calculating optimum component coefficients using PCA to create a template of movement motor events. This recitation renders the claim indefinite in that it is unclear what PCA is applied to in order to calculate the optimum component coefficients. It is assumed that PCA is applied to the bipolar re-referenced left LFP and bipolar re-referenced right LFP signals. Furthermore, as discussed in paragraph 4 above, it is unclear how the invention calculates optimum component coefficients using PCA to create a template of movement motor events. Claim 1 further recites “the template matching calculations” in the second to last limitation. This phrase lacks proper antecedent basis as there is no previous mention of template matching calculations. Finally, regarding the step of “classifying binary motor events to detect movement”, it is unclear if this classifying step is in any way tied to the previously recited method steps. Are the binary motor events classified based on the calculated optimum component coefficients, the created template, and/or the determined feature vectors? Without an adequate written description of how the optimum component coefficients are calculated using PCA to create a template of movement motor events, the Examiner is unable to perform a proper prior art search of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molnar et al.’627 (US Pub No. 2009/0099627) teaches determining a movement state of a patient based on electrophysiological signals (EEG signals). Chen et al.’741 (US Pub No. 2017/0301214) teaches performing pattern recognition on acquired electrophysiological signals (EMG signals) to determine whether the signals match preset arm movement and gesture movement. Nathan et al.’696 (US Pub No. 2009/0062696) teaches detecting patterns in signals obtained from an accelerometer or a camera to detect motor events. Einav et al.’928 (US Pub No. 2009/0221928) teaches detecting intended motion events by analyzing EEG signals. Low’711 (US Pub No. 2014/0031711) teaches detecting a pattern in EEG signals to determine a subject’s actual, imagined, or intended movements. Besio et al.’510 (US Pub No. 2006/0173510) teaches identifying patterns in electrophysiological signals (brain electrical activity signals) to determine the presence of movement disorders. Lepage et al. (A statistically robust EEG re-referencing procedure…) teaches the importance of bipolar re-referencing EEG signals. Each of Leuchter et al.’315 (USPN 5,269,315), Nierenberg et al.’151 (US Pub No. 2014/0012151), Matthews, Jr. et al.’342 (US Pub No. 2011/0054342), and Halford et al.’932 (US Pub No. 2007/0225932) teach analyzing bipolar re-referenced EEG signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791